UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended March 31, 2008 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-137293 EXOTACAR, INC. (Name of Small Business Issuer in its Charter) Nevada 20-5408832 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Bayhill Drive 2ndFloor
